Citation Nr: 0720250	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-41 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.


FINDING OF FACT

The preponderance of the competent evidence is against a 
conclusion that the veteran's ventral hernia was a proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable in 
the furnishing of medical care by VA.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for a ventral hernia as a result of treatment performed 
by the VA have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 
3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2002 of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for residuals of a ventral hernia repair based upon surgery 
at the VA Medical Center in April 2002 was denied by a rating 
decision in May 2003.  In a request for reconsideration 
submitted in June 2003, the veteran indicated he was claiming 
entitlement based on surgery he had at the VA Medical Center 
in 1991, not 2002.  In essence, the veteran claims that after 
his 1991 surgery, hospital personnel did not advise him of 
the procedure called "cradling" which he was to use when he 
coughed.  The veteran claims that if he had been so 
instructed that would have prevented his ventral hernia at 
the colostomy site.

The medical records show that in September 1990, the veteran 
was involved in a motorcycle accident in which he sustained 
multiple injuries, including a fractured pelvis.  Shortly 
after the accident he had a diverting colostomy, which was 
later reversed.  In August 1991, he noticed a hernia at the 
colostomy site, and underwent a second operation.  The 
veteran was later seen in October 1991 complaining of pain in 
his umbilicus and a 5 x 5 centimeter bulge in his left upper 
quadrant.  In October 1991 he underwent a ventral 
herniorrhaphy with Marlex mesh.  There was no additional 
disability noted as a result of this operation.  

A July 1992 VA examination noted a history of a left sided 
bulge with abnormal discomfort on waking.  A diagnosis of a 
left recurrent incisional hernia was made.

In April 2002, the veteran underwent a giant ventral hernia 
repair with Gore-Tex and Marlex mesh.  The procedure was 
unremarkable and was without complications.  The veteran was 
discharged with indication he was adequately informed of 
wound care and drain tube maintenance including the emptying 
and recording.  He was instructed regarding what to watch for 
concerning signs of infection.  A follow up appointment was 
for April 23, 2002.

On examination at the follow-up appointment there were two 
drains in place with minimal drainage.  The abdomen was 
nontender; there was no redness or discharge with abdominal 
binder in place.  The drain tubes were removed and sterile 
dressing was applied.  It was noted that the staples would be 
removed in one week.

On April 25, 2002, the veteran was admitted to Johnson 
Memorial Hospital with fever and infection of his abdominal 
wall.  It was noted the veteran had a repair of an abdominal 
wall ventral hernia with placement of mesh two weeks prior at 
the VA hospital.  The veteran reported that after he had his 
drains removed he started having fevers, chills and abdominal 
wall swelling.  The veteran underwent a laparotomy with lysis 
of the adhesions and removal of the abdominal wall mesh.  
Several days later he underwent a debridement of abdominal 
wall gangrene at the site of the previous colostomy closure.  
Several days after that the veteran had a catheter inserted 
for delivery of antibiotics.  The veteran was discharged on 
May 8, 2002 to a rehabilitation facility.  

A lay statement from the veteran's friend S.L., received in 
September 2004 referred to the April 2002 hernia repair and 
not the 1991 surgery the veteran claims as the basis for his 
claim.  S.L. indicated she was totally disgusted with the 
conditions at the VA hospital.  She stated that the 
conditions were dirty, the veteran's pajamas were soiled, and 
the restroom had feces on the floor.  She indicated the 
conditions made her sick physically and mentally.

At his September 2004 RO hearing, the veteran testified that 
the VA hospital personnel did not tell him about a procedure 
called "cradling" after abdominal surgery which consisted 
of putting a pillow over the abdomen and pressing firmly 
during a cough.  The veteran stated that he coughed and his 
stomach was on fire and he screamed.  A nurse who responded 
to his scream asked him if anyone had told him about 
"cradling".  The veteran contends that because he was not 
advised of this procedure, he developed a hernia at the 
colostomy site which necessitated surgery in 1991 and later 
in 2002.  

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

In the case at hand, the veteran contends that a ventral 
hernia resulted after surgery in 1991 due to the failure of 
hospital personnel to inform him of a procedure to use when 
he coughed which allegedly "would have prevented his 
hernia."  The record, while reflecting that the veteran 
developed a ventral hernia at the site of his colostomy in 
1991 resulting in repair at that time and in 2002, does not 
reveal any medical evidence that a ventral hernia was either 
caused by VA treatment or by any failure on the part of VA in 
instructing the appellant concerning his post operative care.  
The appellant's bald allegations that the VA failing to 
advise him of the "cradling" procedure caused his ventral 
hernia lacks probative value, since he is a layman and thus 
lacks competence to offer a medical opinion on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no objective evidence that the veteran was a victim 
of negligence, or that he sustained an injury that was not a 
foreseeable consequence.  There is no competent evidence that 
the veteran's ventral hernia was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical treatment, or by an event not reasonably foreseeable 
during such medical treatment.  Thus the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit of the 
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of October 1991 VA medical 
care is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


